DETAILED ACTION
The instant application having Application No. 16/330129 filed on March 4, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 5, 2016 (EP16187276.7).


Examiner Note
The Examiner would note that independent system claim 8 does not recite any explicit hardware components. The claim does recite “the sender is configured to…” and “the recipient is configured to …” which invoke 35 U.S.C. 112(f) and implies that the sender has some hardware components. However, if the claim is amended in the future to not invoke 35 U.S.C. 112(f), some hardware components will need to be added to the claim to prevent a 35 U.S.C. 101 rejection.

Claim Objections
Claims 2, 5, 8-9, and 12-14 are objected to because of the following informalities:
Claims 2 and 9 recite “the random key preferably is a symmetrical key, such as an AES key”. Claims 5 and 12 recite “wherein the data transmission may be wireless for example GSM, UMTS, LTE or a radio network, or wired using for example DSL”. The Examiner would note that these limitations merely provide examples and are not given 
Claim 8 recites “the second encryption path”, which should be “the second transmission path”.
Claim 13 recites “to be used as one-time pad”, which should be “to be used as the one-time pad”.
Claim 14 recites “wherein further comprising”, which should be “further comprising”.
Claim 14 also recites “for storing random numbers”, which should be “for storing the random numbers”.
Appropriate correction is required.

Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the sender is configured …” as in claims 8-15 and “the recipient is configured to …” as in claims 8-15. The Examiner would note that claim 10 also recites a “means for generating a plurality of keys” which is also considered to invoke 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim limitations “the sender is configured to …” as in claims 8-15, “the recipient is configured to …” as in claims 8-15, and “means for generating a plurality of keys” as in claim 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 2 lines 7-20 recites that the sender/recipient are user equipment such as “a personal computer, mobile device, or a 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites “splitting the data packet into two subpackets by encrypting the data packet using a random key, wherein the key forms one of the subpackets and the encrypted data packet forms the other one of the subpackets”. Claim 9 recites a similar limitation. This appears to state that one subpacket is the key and the other subpacket is the encrypted data packet; however, this is different from what independent claims 1 and 8 recite. Independent claim 1 recites “splitting the data packet by forming at least two subpackets”. Independent claim 8 recites a similar limitation. The independent claims appear to recite that the data packet is split/divided into multiple pieces. Therefore, it is unclear if the claimed “splitting” is really a splitting/dividing of the data packet as in claims 1 and 8 or if the claimed “splitting” is one subpacket being the key and the other subpacket being the data. For the purpose of examination, the Examiner has interpreted the “splitting” as being a splitting/dividing of the data where the key and the encrypted data are transmitted separately.
“When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the Applicant considers to be the invention. Ex parte Miyazaki, 89 USPQ2d 1207, 1215 (BPAI 2008) (precedential)”.
Dependent claims 3 and 10 are also rejected for the same reasons as recited above and for being dependent on a previously rejected base claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112. Presently, the pending claims do not adequately reflect what the disclosed invention is. The following prior art rejections are based upon the examiner’s best interpretation of the claims.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent 8600050) hereinafter referred to as Ye in view of Purohit (US Pre-Grant Publication 2012/0224691) and further in view of Hammersmith (US Pre-Grant Publication 2014/0369498).

As per claims 1 and 8, Ye discloses A method for secure transmission of a data stream between at least one sender and at least one recipient (Ye, abstract and Figures 1-5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 43-59, teaches secure transmission of a data stream between a sender and a receiver.), comprising the steps of: 
packetizing the data stream into a plurality of data packets of data bits (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 43-59, teaches receiving a data stream and encrypting the data stream. As the stream is sent and received over a network it is considered to be made up of packets. Ye, col. 1 line 55-col. 2 line 5, additionally teaches performing operations on data packets. Ye, col. 4 lines 5-30, teaches operating on the bits and packets of the encrypted data stream.); 
for each data packet, 
splitting the data packet by forming at least two subpackets (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 43-59, teaches extracting portions from the encrypted data stream to form two portions/subpackets known as a remaining portion and an extracted portion.);  
10encrypting [one subpacket with a key] stored at the sender (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38, col. 4 lines 5-30, col. 6 lines 43-59 and col. 7 lines 4-11, teaches encrypting the extracted portion.); 
transmitting the … subpackets to the receiver by transmitting one of the at least two … subpackets over a first transmission path and transmitting another one of the at least two … subpackets over a second transmission path from the sender to the receiver, wherein the first transmission path is different from 15the second transmission path (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 43-59, teaches transmitting the remaining portion to a receiver over a first communications channel and transmitting the encrypted extracted portion over a second communications channel.); 
decrypting the … subpackets at the receiver …; restoring the information of the data packet from the at least two subpackets (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 26-59, teaches decrypting the extracted portion, recombining the extracted portion and the remaining portion to generate the encrypted data stream, and decrypting the encrypted data stream to regenerate the original data stream.)

Purohit discloses splitting the data packet by forming at least two subpackets; encrypting the subpackets …; transmitting the encrypted subpackets to the receiver … (Purohit, abstract and paragraph 6, teaches dividing a data stream into a plurality of sub-streams, encrypting “at least some” of the sub-streams, and transmitting the encrypted sub-streams. Purohit, paragraphs 181 and 198, teaches encrypting “each of the plurality of substreams”.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Purohit with the teachings of Ye. Ye teaches dividing data into two parts, encrypting one of the divided parts, and transmitting the divided parts for later recombination. Purohit similarly teaches dividing data into multiple parts, encrypting some (or all) of the divided parts, and transmitting the divided parts for later recombination. Therefore, it would have been obvious to have encrypted all of the divided parts for the purpose of providing enhanced security by ensuring that the divided parts are encrypted to prevent unauthorized access.
However, Ye in view of Purohit does not specifically teach encrypting and decrypting the subpackets with a one-time pad.
Hammersmith discloses encrypting the [data] with a one-time pad stored at the sender … decrypting the encrypted [data] at the receiver using an identical (Hammersmith, abstract and Figure 1 and paragraphs 11-12, teaches receiving a sequence of one-time pad keys at a sender and a receiver to be used to encrypt and decrypt messages being sent from the sender to the receiver.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hammersmith with the teachings of Ye in view of Purohit. Ye in view of Purohit teaches dividing data into parts, encrypting the divided parts, and transmitting the divided parts for later recombination. Hammersmith teaches using a one-time pad for encryption. Therefore, it would have been obvious to have improved upon the teachings of Ye in view of Purohit by adding the teachings of Hammersmith for the purpose of encrypting the divided parts using a one-time pad as one-time pads provide for a more secure encryption by using a one-time use key that is the same length as the data that is being encrypted. Additionally, this would have been a simple substitution of one known form of encryption for another to yield the predictable results of encrypted the divided parts.

As per claims  202 and 9, Ye in view of Purohit and Hammersmith discloses wherein the step of splitting the data packet comprises splitting the data packet into two subpackets by encrypting the data packet using a random key, wherein the key forms one of the subpackets and the encrypted data packet forms the other one of the subpackets formed from the data packet, wherein the random key preferably is a symmetrical key, such as an AES key (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38, col. 4 lines 5-30, col. 6 lines 43-59 and col. 7 lines 4-11, teaches encrypting the extracted portion as well as transmitting the remaining portion to a receiver over a first communications channel and transmitting the encrypted extracted portion over a second communications channel. Purohit, abstract and paragraphs 6, 181, and 198, teaches dividing a data stream into a plurality of sub-streams, encrypting the sub-streams, and transmitting the encrypted sub-streams. Hammersmith, abstract and Figure 1 and paragraphs 11-12, teaches receiving a sequence of one-time pad keys at a sender and a receiver to be used to encrypt and decrypt messages being sent from the sender to the receiver. Hammersmith, paragraphs 20 and 39, also teaches that the one-time pad is generated using random numbers.Therefore, in the combination of references, the encrypted subpackets are transmitted separately from the key that is used to perform the encryption/decryption.)

As per claims 3 and 10, Ye in view of Purohit and Hammersmith discloses wherein before transmitting the data packets, a plurality of keys are generated, stored in a key buffer at the sender, transmitted to the receiver and stored in another key buffer at the receiver (Hammersmith, abstract and Figure 1 and paragraphs 11-12, teaches receiving a sequence of one-time pad keys at a sender and a receiver to be used to encrypt and decrypt messages being sent from the sender to the receiver. A sequence of keys is transmitted and stored in a buffer until needed or discarded if not needed.)

(Ye, col. 3 lines 25-37, teaches various types of wired and wireless transmission mediums that can be used. Ye, col. 1 line 55-col. 2 line 5, teaches that the extracted portion and the remaining portion are received at different times i.e. is temporarily separated. Also as the two portions are transmitted on different channels it is also considered as being locally separated.)

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, Purohit, Hammersmith, and further in view of Jennas, II et al. (US Pre-Grant Publication 2011/0280404) hereinafter referred to as Jennas.

As per claims  304 and 11, Ye in view of Purohit and Hammersmith discloses wherein the step of splitting the data packet comprises splitting the data packet into at least the two subpackets … (Ye, abstract and Figures 1-2 and 5 and associated texts such as col. 1 lines 5-38 and col. 6 lines 43-59, teaches extracting portions from the encrypted data stream to form two portions/subpackets known as a remaining portion and an extracted portion. Purohit, abstract and paragraphs 6, 181, and 198, teaches dividing a data stream into a plurality of sub-streams, encrypting the sub-streams, and transmitting the encrypted sub-streams.)

Jennas discloses wherein the step of splitting the data packet comprises splitting the data packet into at least the two subpackets using secret sharing (Jennas, abstract, Figures 4-5, 8 and associated texts such as paragraphs 10, 42-43, 48, and 67, teaches using secret sharing to divide an input stream into multiple shares, transmitting the shares as different streams, and recombining the shares back into the original input stream.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jennas with the teachings of Ye in view of Purohit and Hammersmith. Ye in view of Purohit and Hammersmith teaches dividing data into parts, encrypting the divided parts, and transmitting the divided parts for later recombination. Jennas teaches dividing data into shares using secret sharing and transmitting the shares for later recombination. Therefore, it would have been obvious to use secret sharing to divide/split the data as this would have been a simple substitution of one known form of dividing data for another to yield the predictable results of dividing data into multiple parts to be transmitted and later recombined.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, Purohit, Hammersmith, and further in view of Hammon et al. (US Pre-Grant Publication 2016/0315763) hereinafter referred to as Hammon.

(Hammersmith, paragraphs 20 and 39, teaches that the one-time pad is generated using random numbers.)
However, Ye in view of Purohit and Hammersmith does not specifically teach that the random numbers are quantum mechanically generated random numbers.
Hammon discloses wherein the one-time pad used for encrypting the [data] is generated using quantum mechanically generated random numbers (Hammon, paragraphs 3, 39, 44, and 52, teaches one-time pads that are generated using random numbers. Hammon, paragraphs 51 and 91, teaches generating truly random numbers using a quantum physical process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hammon with the teachings of Ye in view of Purohit and Hammersmith. Ye in view of Purohit and Hammersmith teaches encrypting data using a key/one-time pad that is generated using random numbers. Hammon teaches encrypting data using a key/one-time pad that is generated using random numbers that are generated using a quantum physical process to provide true unpredictable random numbers. Therefore, it would have been obvious to have improved upon the teachings of Ye in view of Purohit and Hammersmith by adding the teachings of Hammon for the purpose of using quantum generated random numbers to generate the one-time pads to be used for encryption as quantum generated random numbers provide for a more secure encryption by providing truly unpredictable random numbers. Additionally, this would have been a simple substitution of one known form of 

As per claims 7 and 14, Ye in view of Purohit, Hammersmith, and Hammon discloses wherein the quantum mechanically generated random numbers are generated prior to transmitting the data packets and stored in 10identical copies at the sender and the receiver (Hammon, paragraphs 3, 39, 44, and 52, teaches one-time pads that are generated using random numbers. Hammon, paragraphs 51 and 91, teaches generating truly random numbers using a quantum physical process. As the data is encrypted with the one-time pad, the one-time pad and the random number must have been generated prior to the encryption. Hammersmith, abstract and Figure 1 and paragraphs 11-12, teaches receiving a sequence of one-time pad keys at a sender and a receiver to be used to encrypt and decrypt messages being sent from the sender to the receiver.)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “wherein a mobile device is configured as the sender and/or the recipient, the system further comprising a docking station 25configured to transmit a portion of the random numbers from the memory at the sender or the 
Ye (US Patent 8600050), col. 3 lines 12-37 and col. 4 lines 31-37, teaches that the sender or the receiver could be a mobile device. 
Perry (US 2013/0117488), paragraph 70, teaches that a random number is transmitted to an authentication device on a docking station. 
However, none of the cited prior art of record can be found that teaches transmitting a portion of quantum generated random numbers from the memory of a docking station to a mobile device when the mobile device is connected to the docking station as currently claimed.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Kholidy (US 2012/0089829), paragraph 23, teaches dividing data into blocks and encrypting the data blocks.
Ananth (US 7003107), claim 1, teaches dividing plain text into blocks and encrypting the blocks into cipher text.
Reitmeier (WO 00/11870), page 2 lines 20-24, teaches diving an information stream into segments, compressing the segments, rearranging the order of the segments, and encrypting the segments prior to distribution.
Anderson (US 2016/0119146) teaches secret sharing.
Matsuo (EP 2701337) teaches secret sharing.
Locufier (WO 2012/031757) teaches generating a one time password using a quantum random number generator.
Tanizawa (US 2014/0208116) teaches a one-time pad as well as generating random numbers and exchanging the random numbers using quantum key distribution.
Ahn (US 2017/0324553), paragraph 5, teaches distributing a one-time pad between a sender and a receiver using quantum key distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498